

AMENDMENT NO. 1 TO COMMITMENT LETTER
Dated as of September 30, 2014


Eighth Street Funding LLC
Eleventh Street Funding LLC
Twelfth Street Funding LLC
Fourteenth Street Funding LLC
Fifteenth Street Funding LLC
Seventeenth Street Funding LLC
Nineteenth Street Funding LLC
c/o Springleaf Finance Corporation
601 N.W. Second Street
Evansville, Indiana 57708


Springleaf Finance Corporation
601 N.W. Second Street
Evansville, Indiana 57708



Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Commitment Letter, dated
as of August 26, 2014 (the “Commitment Letter”), by and among Eighth Street
Funding LLC, Eleventh Street Funding , LLC, Twelfth Street Funding LLC,
Fourteenth Street Funding LLC, Fifteenth Street Funding LLC, Seventeenth Street
Funding LLC, Nineteenth Street Funding LLC, Springleaf Finance Corporation and
Credit Suisse (USA) Securities LLC. Each of the parties to the Commitment Letter
hereby agree to amend the Commitment Letter pursuant to this Amendment No. 1
(the “Amendment”) as follows:


Section II(a) of the Commitment Letter is deleted in its entirety and replaced
with the following:


(a)    The Mortgage Loans will be sold to Credit Suisse pursuant to a mortgage
loan purchase and interim servicing agreement (the “Purchase Agreement”)
containing usual and customary terms and conditions satisfactory to Credit
Suisse and Springleaf. The closing dates for the sale of the Mortgage Loans will
be September 30, 2014 with respect to certain of the Mortgage Loans as mutually
agreed upon by Springleaf and Credit Suisse and no later than November 15, 2014
or such other date mutually agreed upon between Springleaf and Credit Suisse
with respect to the remainder of the Mortgage Loans (each, a “Closing Date”).
Credit Suisse will be entitled to receive all payments in respect of the
Mortgage Loans after the date that is the last calendar day of the month
immediately preceding the Closing Date (such date, the “Cut-off Date”). The
obligations of the sellers of the Mortgage Loans to Credit Suisse under the
Purchase Agreement will be guaranteed by Springleaf.


Section II(j) of the Commitment Letter is deleted in its entirety and replaced
with the following:
























--------------------------------------------------------------------------------



(j)    The Mortgage Loans will be sold servicing released, with servicing
transfer dates of (a) with respect to the Mortgage Loans sold to Credit Suisse
on the Closing Date occurring on September 30, 2014, September 30, 2014 or
October 31, 2014 and (ii) with respect to the remainder of the Mortgage Loans to
be sold to Credit Suisse on the Closing Date occurring no later than November
15, 2014, November 30, 2014 or such other date mutually agreed upon between
Springleaf and Credit Suisse (the “Servicing Transfer Dates”).


This Amendment is subject to the terms of the Commitment Letter as modified and
supplemented hereby. The parties hereto confirm, acknowledge and agree that all
other terms of the Commitment Letter are and shall remain in full force and
effect.








--------------------------------------------------------------------------------



Please indicate your acceptance of the matters set forth herein by signing in
the place provided below and returning the executed Amendment to the Initial
Purchaser at the addresses set forth above or via facsimile or electronic mail
transmission.
Very truly yours,
CREDIT SUISSE SECURITIES (USA) LLC




By:    /s/ Bruce S. Kaiserman        
Name: Bruce S. Kaiserman    
Title: Vice President


By its signature below, the undersigned hereby unconditionally accepts the
Amendment in accordance with the terms and conditions set forth herein.


EIGHTH STREET FUNDING LLC        ELEVENTH STREET FUNDING LLC    




By:    /s/ Rhonda Jenkins        By:    /s/ Rhonda Jenkins        
Name: Rhonda Jenkins        Name: Rhonda Jenkins
Title: Assistant Treasurer        Title: Assistant Treasurer


TWELFTH STREET FUNDING LLC        FOURTEENTH STREET FUNDING LLC




By:    /s/ Rhonda Jenkins        By:    /s/ Rhonda Jenkins        
Name: Rhonda Jenkins        Name: Rhonda Jenkins
Title: Assistant Treasurer        Title: Assistant Treasurer


FIFTEENTH STREET FUNDING LLC        SEVENTEENTH STREET FUNDING LLC




By:    /s/ Rhonda Jenkins        By:    /s/ Rhonda Jenkins        
Name: Rhonda Jenkins        Name: Rhonda Jenkins
Title: Assistant Treasurer        Title: Assistant Treasurer


NINETEENTH STREET FUNDING LLC    SPRINGLEAF FINANCE CORPORATION




By:    /s/ Rhonda Jenkins        By:    /s/ Rhonda Jenkins        
Name: Rhonda Jenkins        Name: Rhonda Jenkins
Title: Assistant Treasurer        Title: Assistant Treasurer




